DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 2 and 13 have been cancelled.
Claims 1, 3-12 and 14-19 are pending.
Double patenting rejection is maintained.
Applicant’s arguments in the Remarks filed on 01/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-9, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12 and 16-17 of U.S. Patent No. 10,757,380 in view of Hayashi et al (US 2017/0057414). 
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The application claim 1 and the patented claim 1 are both drawn to the same invention. The differences between the application claim 1 compared to the patented claim 1 are “determining whether the movement rate…; and switching the display…, wherein the second threshold value is lower than the first threshold value”.
Hayashi discloses “determining whether the movement rate…; and switching the display…, wherein the second threshold value is lower than the first threshold value”(¶ [0011], ¶ [0024] and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the patented claim with the 
Claim 3 corresponds to the patent claim 16.
Claim 4 corresponds to the patent claim 12.
Claim 5 corresponds to the patent claim 1.
Claims 6-9 correspond to the patent claims 8-11 respectively.
Claims 12 and 16 correspond to the patent claim 17 with the same analyzed as discussed in the above claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414).
Regarding claim 1, Takae discloses a display control device, comprising: circuitry configured to (Figure 1): 
control a display device to display, in a vehicle, an image; control the display device to superimpose a first agent image on the displayed image (Figures 2, 6-7, 10-11 
determine a movement rate of the vehicle (¶ [0029] and ¶ [0069] for determining speed of subject vehicle); 
Takae discloses switch a display of the superimposed first agent image to a display of a superimposed second agent image, based on a first result of the determination that the explicitness determination value exceeds the first threshold value, the explicitness determination value being calculated on the basis of a plurality of detected information including the movement rate of the vehicle; determine whether the movement rate of the vehicle is lower than the first threshold value; and switch a display of the superimposed second agent image to the display of the superimposed first agent image, based on a second result of the determination that the explicitness determination value is lower than the first threshold value (¶ [0068]-[0069], ¶ [0079]-[0082] and ¶ [0089]-[0093]).
However, Takae is silent about determining whether a movement rate of the vehicle exceeds a first threshold value and whether the movement rate of the vehicle is lower than the second threshold value, wherein the second threshold value is lower than the first threshold value.
Hayashi discloses determine whether a movement rate of the vehicle exceeds a first threshold value, switch an image to be displayed from a first display mode to a second display mode; and determine whether the movement rate of the vehicle is lower than a second threshold value; switch from the second display mode back to the first 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Takae system with the teaching of Hayashi about switching image display modes based on a vehicle’s speed exceeding a first threshold or lower than a second threshold with the second threshold is lower than the first threshold as a matter of engineering choices.

Regarding claim 3, Takae in view of Hayashi discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image based on at least one of information of an outdoor environment of the vehicle, information on climate outside the vehicle, information on temperature, information on humidity, information on weather, information on a destination of the vehicle, or a movement path of the vehicle (taught by Takae; ¶ [0028], ¶ [0037] and ¶ [0050]).

Regarding claim 10, Takae in view of Hayashi discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses the superimposed first agent image is in a first color, and the superimposed second agent image is in a second color different from the first color (taught by Takae; Figures 6, 10-11 and 15-17; ¶ [0040]-[0043], ¶ [0053]-[0056] and ¶ [0079]-[0084]).



Regarding claims 12 and 14, all limitations of claims 12 and 14 are analyzed and rejected corresponding to claims 1 and 3 respectively.

Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) as applied to claim 1 above, and further in view of Hayakawa (US 2009/0175593).
Regarding claim 4, Takae in view of Hayashi discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image (taught by Takae; ¶ [0052] and ¶ [0065]; and taught by Schmidt; Figures 5A-5B), but is silent about based on a feature amount of the image.
Hayakawa discloses display the image based on a feature amount of the image (Figure 11 and ¶ [0109]-[0116]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae 

Regarding claim 7, Takae in view of Hayashi discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to extract subject information of a subject based on a feature amount of at least one of a movement vector or an edge of the displayed image.
Hayakawa discloses to extract subject information of a subject based on a feature amount of at least one of a movement vector or an edge of the displayed image (¶ [0109]-[0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae and Hayashi with the teaching of Hayakawa, so to enhance system with a capability of processing image data to derive more interesting information about the displayed image to serve more information in the benefits of improving user viewing experience.

Regarding claims 15 and 18, all limitations of claims 15 and 18 are analyzed and rejected corresponding to claims 4 and 7 respectively.

Claims 5-6, 8, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) as applied to claim 1 above, and further in view of Schmidt et al (US 2008/0242271).

Schmidt discloses acquire passenger information associated with a passenger of the vehicle; determine a location based on the passenger information, wherein the determined location is associated with a hobby of the passenger, and the displayed image is of the determined location (¶ [0056]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae and Hayashi with the teaching of Schmidt, so to provide personalized content according to passenger’s location associated with passenger’s hobby in the benefits of enhancing user viewing experience.
 
Regarding claim 6, Takae in view of Hayashi and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system further discloses wherein the circuitry is further configured to control the display device to display a subject in the displayed image (taught by Takae; Figures 11A-11B and 17A-17B; and taught by Schmidt; ¶ [0056]-[0057]).

Regarding claim 8, Takae in view of Hayashi and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The 

Regarding claims 16-17 and 19, all limitations of claims 16-17 and 19 are analyzed and rejected corresponding to claims 5-6 and 8 respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Hayashi et al (US 2017/0057414) and Schmidt et al (US 2008/0242271) as applied to claim 5 above, and further in view of Jeong et al (US 2016/0156575).
Regarding claim 9, Takae in view of Hayashi and further in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to delete a subject from the displayed image. 
Jeong discloses deleting a subject of which privacy is required to be protected from the displayed image (¶ [0312]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae in view of Hayashi and Schmidt with the teaching of Jeong about deleting a subject of which privacy is required to be protected from the displayed image, so to enhance user’s privacy in providing personalized content.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421